Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 20, 2015                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152035(64)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY OF                                                         Joan L. Larsen,
                                                                                                         Justices
  PLEASANT RIDGE,
            Plaintiffs/Counter Defendants-
            Appellants,
                                                              SC: 152035
  v                                                           COA: 321414
                                                              Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/Counter Plaintiff-Appellee,
  and

  45TH DISTRICT COURT
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiffs/counter defendants-
  appellants to extend the time to file their reply brief on the application for leave to appeal
  is GRANTED. The reply brief submitted on October 15, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 20, 2015